Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
2. 	The supplemental amendment mailed on 04/21/2022 was entered accordingly with MPEP 714.03 (a).
The supplemental amendment mailed on 04/21/2022 overcome 112 (b), 112 (a) Written Description, 112 (a) Scope of Enablement, 101, 102 and 103 rejections in prior office action mailed on 02/25/2022.  
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during the interviews with David Vance, on 05/20/2022 and 05/24/2022.
The application has been amended as follows: 
Claims 68, 89-92, 97 and 103-106 are cancelled.
Claims 55, 57, 76 and 98 have been replaced as follows;
Claim 55.	A method of selecting and treating a subject that has diffuse large B-cell lymphoma (DLBCL) or 
 a) obtaining a biological sample from said subject that has DLBCL or GBM and is considered for treatment with enzastaurin; 
b) optionally isolating genomic DNA from said biological sample; 
c) assaying the biological sample for the presence of both single nucleotide polymorphisms (SNPs) rs309605 and rs309604, or complementary SNPs thereof; 
d) identifying a subject assayed to be homozygous or heterozygous for thymidine at both SNPs rs309605 and rs309604, or for deoxyadenosine at complementary strand of both SNPs rs309605 and rs309604, to be a selected subject; and, 
e) administering an effective amount of enzastaurin to said selected subject.

Claim 57.	A method of selecting and treating a population of subjects that has diffuse large B-cell lymphoma (DLBCL) or 
a) obtaining a biological sample from each subject of said population of subjects that has DLBCL or GBM and is being considered for treatment with enzastaurin; 
b) optionally isolating genomic DNA from each of said biological samples; 
c) assaying each of said biological samples for the presence of both single nucleotide polymorphisms (SNPs) rs309605 and rs309604, or complementary SNPs thereof, 
d) identifying subjects of said population assayed to be homozygous or heterozygous for thymidine at both SNPs rs309605 and rs309604, or for deoxyadenosine at complementary strand of both SNPs rs309605 and rs309604, to be selected subjects; and, 
e) administering an effective amount of enzastaurin to each of said selected subjects.
Claim 76. 	The method of claim 55, wherein the treatment further comprises therapy with rituximab-cyclophosphamide, doxorubicin, vincristine, and 
Claim 98. 	The method of claim 57, wherein the treatment further comprises therapy with rituximab-cyclophosphamide, doxorubicin, vincristine, and 

4.	 Claims 55, 57, 76, 85-88, 93-96, 98-102, and 107-110 are allowed. 

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
Claims 55, 57, 76, 85-87, 93-96, 98-102, and 107-110 are directed to methods of selecting and treating a subject that has diffuse large B-cell lymphoma or glioblastoma through assaying a biological sample/ biological samples the presence of both single nucleotide polymorphisms (SNPs) rs309605 and rs309604 in a subject/ a population of subjects to identify both SNPs in selected subject/ subjects; and administering an effective amount of enzastaurin to said selected subject/subjects. The closest prior art were cited in the prior office action mailed on 02/25/2022. The closest prior art are Ghesquieres (Ghesquieres,et al. JOURNAL OF CLINICAL ONCOLOGY; 2015; 33:33: 3930-3937) and Puvvada et al. Cancer Genetics; 2013; 257-265, as evidenced by Illumina HapMap 610K BeadChip, from internet https://ldlink.nci.nih.gov/?tab=snpchip, retrieved on 02/01/2022.                   
Ghesquieres teaches a method of predict outcome in diffuse large B-cell lymphoma (DLBCL) patients treated with immunochemotherapy via assaying single nucleotide polymorphisms (SNPs) using patients’ samples from the clinical trials (see abstract, p 3931 col 1 para 2-3 and col 2). Ghesquieres teaches genotyping the clinical samples using Illumina HapMap 610K BeadChip and analyzing SNPs data including creating SNPs score (including using published algorithm) (see p 3931 col 1 para 2-3 and col 2, Figures 1-2, p 3933 col 1 para 2 and col 2 para 1-2). The Illumina HapMap 610K BeadChip includes rs309605. 
Puvvada teaches methods of treating DLBCL using a number of treatments and various approaches including treating DLBCL with enzastaurin (see abstract, p 259 col 1 para 2, p 260 col 1-2).
However, Ghesquieres and Puvvada do not teach or suggest identifying a DLBCL subject assayed to be homozygous or heterozygous for thymidine at both SNPs rs309605 and rs309604, or for deoxyadenosine at complementary strand of both SNPs rs309605 and rs309604, to be a selected subject in the method. 
With regard to the method directed to GBM, the arguments including Exhibits A-D in the remarks mailed on 04/21/2022 were reviewed and fully considered. However, the exhibits do not provide a sufficient evidence to support determination to satisfy identifying the response of enzastaurin in a GBM subject who is assayed to be the presence of two recited SNPs. The amended claims are directed to identifying a GBM subject assayed to be homozygous or heterozygous for thymidine at both SNPs rs309605 and rs309604, or for deoxyadenosine at complementary strand of both SNPs rs309605 and rs309604, to be a selected subject; and administering an effective amount of enzastaurin to said selected subject. In this regard, the claims do not require predicting the response of enzastaurin in the method. In addition, the method of treating glioblastoma with enzastaurin was known in prior art prior to the effective filing date of the invention (see below). Thus, the disclosure of the specification is considered enable for one skilled in the art to make and/or use the claimed invention. 
Butowski et al. teaches performing a clinical trial in treating glioblastoma with enzastaurin with temozolomide plus radiation therapy (abstract) (Neuro-Oncology; 2011; 13(12):1331–1338). Odia et al. teaches evaluating the efficacy of combination enzastaurin (LY317615) and bevacizumab for recurrent malignant gliomas and explored serologic correlates (abstract) (J Neurooncol;2016; 127:127–135, published online one 07 December 2015). Wrensch et al. teaches performing genome-wide association study of autosomal variants in glioma (see abstract, p 905 col 1-2) (NATURE GENETICS; 2009; VOLUME 41; NUMBER 8: 905-910). Wrensch et al. teaches determining SNPs associated with glioblastoma (see p 909 col 1-2). 
However, these prior art do not teach or suggest identifying a GBM subject assayed to be homozygous or heterozygous for thymidine at both SNPs rs309605 and rs309604, or for deoxyadenosine at complementary strand of both SNPs rs309605 and rs309604, to be a selected subject in the method.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAHWAH T JOHNSON whose telephone number is (571)272-7322. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVE T NGUYEN can be reached on (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.T.J./Examiner, Art Unit 1634       

/JULIET C SWITZER/Primary Examiner, Art Unit 1634